Case 6:15-cv-01855-TAD-CBW Document 316 Filed 08/26/19 Page 1 of 3 PageID #: 11780



                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF LOUISIANA
                                  LAFAYETTE DIVISION


    TOTAL REBUILD, INC.,                  )
                                          ) No. 6:15-cv-01855-TAD-CBW
        Plaintiff/Counter-Defendant,      )
                                          ) JUDGE TERRY A. DOUGHTY
    vs.                                   )
                                          ) MAGISTRATE JUDGE WHITEHURST
    PHC FLUID POWER, L.L.C.,              )
                                          ) JURY TRIAL DEMANDED
        Defendant/Counter-Claimant.       )
                                          )
   ______________________________________________________________________________

              OPPOSED MOTION FOR EXTENSION OF TIME TO FILE
          OPPOSITION TO DEFENDANT’S MOTION IN LIMINE REGARDING
        ACCUSED SYSTEMS NOT IDENTIFIED IN INFRIGEMENT CONTENTIONS

          NOW INTO COURT, through undersigned counsel, comes Plaintiff, Total Rebuild, Inc.

   (“Total”), who respectfully moves this court for an Extension of Time to file its opposition to

   Defendant, PHC Fluid Power, L.L.C.’s (“PHC”) Motion in Limine Regarding Accused Systems

   Not Identified in Infringement Contentions (Rec. Doc. 296), respectfully representing as follows:

                                                    1.

          On July 30th, 2019, this Court granted Total’s Motion for Extension of Time to file its

   Oppositions to Motion in Limine Doc. Nos. 290, 293, 295, and 296 in this matter until August

   26th, 2019. (Rec. Doc. 301).

                                                    2.

          Total intends to file Oppositions to Motion in Limine’s Doc. Nos. 290, 293 and 295 as per

   the Court’s order. However, Total believes it will not be able to timely file its Opposition to Motion

   in Limine Doc. No. 296, due to Total’s counsel member, Ryan Goudelocke, falling ill with flu

   symptoms.

                                                    [1]
Case 6:15-cv-01855-TAD-CBW Document 316 Filed 08/26/19 Page 2 of 3 PageID #: 11781




                                                     3.

            Total’s Opposition to Motion in Limine Doc. No. 296, was assigned to Total’s counsel

   Ryan Goudelocke. Ryan Goudelocke fell ill with flu symptoms yesterday Sunday, August 25th,

   and is currently unable to work. With this unexpected illness and three other oppositions to finalize

   and file, Total believes it will not be able to timely file its Opposition to Motion in Limine Doc.

   No. 296.

                                                     4.

            With Ryan Goudelocke’s return unknown and Total’s other counsel being overwhelmed

   with other pretrial matters due September 2nd, Total respectfully request this Court to extend the

   time to file its opposition to PHC’s Motion in Limine’s Doc. No. 296 until Friday, August 30,

   2019.

                                                     5.

            Total believes the granting of this motion will not affect any other deadline before this

   Court.

                                                     6.

            Total has spoken with PHC’s counsel regarding this extension and PHC has agreed to

   extend the deadline until Tuesday, August 27th, 2019. However, PHC opposes this Motion for

   Extension of Time for any date other than August 27th, 2019.

            WHEREFORE, Plaintiff, Total Rebuild, Inc. respectfully request this Court GRANT this

   Motion for Extension of Time to File its Opposition to Motion in Limine Doc. No. 296 and

   accordingly extend the time for Total Rebuild, Inc. to file it opposition until Friday, August 30,

   2019.



                                                    [2]
Case 6:15-cv-01855-TAD-CBW Document 316 Filed 08/26/19 Page 3 of 3 PageID #: 11782




                                                Respectfully submitted


                                                /s/ Tyler Rush
                                                Steven G. Durio – #05230
                                                William W. Stagg – #01613
                                                Ryan Goudelocke #30525
                                                Tyler Rush - #38069
                                                Durio, McGoffin, Stagg & Ackermann
                                                220 Heymann Boulevard
                                                Lafayette, Louisiana 70503
                                                337-233-0300 – Telephone
                                                337-233-0694 – Fax
                                                Attorneys for Plaintiff Total Rebuild, Inc.


                                   CERTIFICATE OF SERVICE

          I hereby certify that a true and correct copy of the foregoing OPPOSED MOTION FOR

   EXTENSION OF TIME TO FILE OPPOSITION TO DEFENDANT’S MOTION IN

   LIMINE REGARDING ACCUSED SYSTEMS NOT IDENTIFIED IN INFRINGEMENT

   CONTENTIONS has been electronically filed via the Court’s CM/ECF system, which will

   provide notice to all counsel of record, this 26th day of August, 2019. I hereby certify that Total

   conferred with PHC regarding the foregoing motion and they have opposed this Motion.


                                           /s/ Tyler Rush
                                            TYLER RUSH




                                                   [3]
